It appeared that upon an indictment for assault and battery, tried at Fall Term, 1866, of Johnston Superior Court, one Allen had been examined as a witness, and that thereupon, on the same trial, the present defendant was called and swore that "he knew the general character of Allen for truth, and that it was bad."
It also appeared that Allen's general character for truth was good, and the question arose whether Knox had sworn the contrary wickedly knowingly, etc. Upon this point much testimony was introduced upon both sides.
The court charged the jury that if it had been proved fully to their satisfaction that the defendant testified as charged in the indictment, and that he believed it, yet if he had no probable cause for such belief, and might with little trouble have ascertained the contrary, he would be guilty.
The court was asked on behalf of the defendant to charge that the jury must be satisfied, beyond a reasonable doubt, before they could convict, but it declined to do so, on the ground that that doctrine did not *Page 250 
apply except in capital felonies; that the rule here was, They should be satisfied as reasonable and conscientious men to the extent that they could rest quietly and conscientiously upon the recollection that (313) they had convicted a guilty man, and if not fully satisfied to this extent and degree, they should acquit.
Verdict, guilty; rule for a new trial; rule discharged; judgment, and appeal.
His Honor's instructions to the jury, as to what constitutes perjury, are well sustained by the authorities. It is not true that there can be no perjury where a man believes what he swears. He ought, at least, to have probable cause for his belief. If a man swear to a matter, of which he has no knowledge, although he believes it to be true, and although it turns out to be true, it is perjury; for, where there is this kind of rashness and corruption, the law implies malice. 6 Binny, 240.
His Honor was asked to charge the jury that they must be satisfied beyond a reasonable doubt before they could convict, and he declined to give the instruction, saying that it did not apply to misdemeanors, but only to capital felonies. If his Honor had stopped there we should feel obliged to grant a venire de novo, as we have no hesitation in saying that the certainty to which a jury should be brought before rendering a verdict of guilty is the same for all grades of criminal offenses.
What amount of evidence in any particular case will remove reasonable doubt is a question solely for the jury, and will be met by the parties with more or less success as they know more or less of human nature in general, or of the particular temper of the jury before them. Whatever be the difficulty involved in it, it is not met by any rule of law. In one case it may be simply the greater improbability of the commission of such an offense that will suggest the necessity of introducing more evidence that in a different case. As an example of this we see (314) that in practice some as misdemeanors require more evidence than others, although, as regards punishment, of the same grade: more than this, assaults have been charged that were of an enormity so great as to demand for their proof more testimony than in some cases probably would have secured a conviction of murder. So again a knowledge of theconsequences of a conviction to the prisoner, may of itself arouse in the jury so keen a sense of their responsibility to the truth, as reasonably to induce the prosecutor to add other evidence to what would have *Page 251 
sufficed for a conviction in a case of less consequence. For instance, as a matter of law it is not easy to say why a charge of horse-stealing should require more evidence for its establishment now than it did before the passage of the late act rendering it capital; yet in practice it may be safe to presume that it will.
Observations of this sort should not be confounded with the rule which defines the amount of effect which must be produced upon the minds of the jury in order to justify conviction. Whatever be the charge, the law requires that the evidence shall produce that result which very commonly is described as involving an absence of "reasonable doubt," but which may be denoted as well by other language; as, for instance upon the whole, by that which here has been employed by the court below. We have taken occasion recently to say that there is no formula in the phrase "reasonable doubt."S. v. Sears, ante, 146. What is demanded is that the jury shall be fully satisfied of the truth of the charge, due regard being had to the presumption of innocence (a presumption for all grades of offenses), and to the consequent rule as to the burden of proof.
Let this be certified, etc.
PER CURIAM.                                   There is no error.
Cited: S. v. Parker, post, 477; S. v. Debnam, 98 N.C. 718; S. v.Brabham, 108 N.C. 797; Emry v. Parker, 111 N.C. 266; S. v. Rogers,119 N.C. 796; S. v. Hicks, 125 N.C. 639; S. v. Adams, 138 N.C. 695;S. v. Charles, 161 N.C. 289; S. v. Jones, 182 N.C. 786.
(315)